Cole, J. —
1. practice .- conflfc?ofevidence. No exceptions were taken to the evidence, and no error is assigned thereon. It is first claimed that the judgment is not supported by the evidence. There is a conflict in the testimony. The defendant testifies that certain items for county warrants issued to assistants, which were charged to him as in part payment of the salary allowed him, were issued to pay for services pertaining to the duties of his predecessor, and which were left unperformed; and that the Board of Supervisors employed such assistants on its own account, and the charges against him were improper. And also that certain other charges were for money paid on contracts for work under sealed bids, and which the supervisors took into their own hands. Under the oft repeated rule respecting the conflict of evidence, we cannot set aside this judgment because it is not supported by the testimony.
2.-= costs, It is next assigned as error that the court rendered judgment against the plaintiff for one-half the costs. Our statute provides, Rev. 'of 1860, Sec. 3119, Code of 1873, Sec. 2933, “ Costs shall be recovered by the successful against the losing party. But where the party is successful as to a piart of his demand, and fails as to part, unless the case is otherwise provided for, the court maj*' make, on rendering judgment, an equitable apportionment of the costs.” Under this and other sections (See 3151 and 3165), the order as to costs is largely discretionary; no abuse of discretion is apparent. Bush v. Yeoman, 30 Iowa, 179, and cases cited.
Affirmed.